COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-16-00307-CV


SCOTT WALLER                                                      APPELLANT

                                           V.

CITY OF FORT WORTH, TARRANT                                       APPELLEES
COUNTY, FORT WORTH
INDEPENDENT SCHOOL
DISTRICT, TARRANT COUNTY
COLLEGE DISTRICT, TARRANT
COUNTY HOSPITAL DISTRICT,
AND TARRANT REGIONAL WATER
DISTRICT

                                        ----------

          FROM THE 96TH DISTRICT COURT OF TARRANT COUNTY
                    TRIAL COURT NO. 096-D03252-14

                                        ----------

                        MEMORANDUM OPINION1

                                        ----------

      Appellant Scott Waller attempts to appeal from a default judgment entered

against South & West Lifestyles, Inc.
      1
       See Tex. R. App. P. 47.4.
      On September 2, 2016, we notified Waller that it appeared we lacked

jurisdiction over this appeal because he was not a party to the trial court’s

judgment. We explained that a company may not appear in court through its

directors or officers who are not attorneys and that a notice of appeal filed by

such a director or officer is not effective. See Globe Leasing, Inc. v. Engine

Supply & Mach. Servs., 437 S.W.2d 43, 45 (Tex. Civ. App.—Houston [1st Dist.]

1969, no writ); see also Kunstoplast of Am., Inc. v. Formosa Plastics Corp., 937
S.W.2d 455, 456 (Tex. 1996) (“Generally a corporation may be represented only

by a licensed attorney . . . .”); Dell Dev. Corp. v. Best Indus. Uniform Supply Co.,

743 S.W.2d 302, 303 (Tex. App.—Houston [14th Dist.] 1987, writ denied)

(“Corporations may appear and be represented only by a licensed attorney.”).

We advised Waller that this appeal could be dismissed unless he, or any party

desiring to continue the appeal, filed a response showing grounds for continuing

the appeal on or before September 12, 2016. See Tex. R. App. P. 42.3(a),

43.2(f). Waller did not file a response, nor did any party.

      Because the notice of appeal does not confer jurisdiction on this court, we

dismiss this appeal. See Tex. R. App. P. 42.3(a), 43.2(f); S & B Consulting

Group, LLC v. Dietzman, No. 02-14-00165-CV, 2014 WL 2922311, at *1 (Tex.

App.—Fort Worth June 26, 2014, no pet.) (mem. op.) (dismissing appeal of




                                          2
limited liability companies for lack of jurisdiction when nonlawyer member signed

notice of appeal on behalf of the companies).2


                                                 PER CURIAM

PANEL: WALKER, MEIER, and GABRIEL, JJ.

DELIVERED: October 27, 2016




      2
        The only defendant named in the suit below was South & West Lifestyles,
Inc., and the judgment is against South & West Lifestyles, Inc. only.

                                        3